DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
The Request for Continued Examination filed on March 2, 2021, and Amendment and Response also filed on March 2, 2021 are acknowledged.
Claims 1-16 and 19-25 are pending, and are being examined on the merits. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 2, 2021 has been entered.
 
Response to Arguments
Applicant’s arguments filed March 2, 2021 have been fully considered.


Rejection of claims 1-7, 10-16 and 19-24 under 35 USC § 103 over Handique in view of Bharadwaj and Li
	Applicant argues that the claim rejections should be withdrawn as the combination of the cited references does not teach all of the limitations of independent claim 1 (Remarks, p. 6). Specifically, Applicant argues that none of the cited references, alone or in combination, teach the claim 1 limitation requiring “each particle having one or more primers of a same primer type associated therewith, and each primer comprising a particle identifier that identifies a type of optically encoded particle the primer is associated with” (Remarks, p. 7).
	Applicant provides an example of the method with two samples, in which the first sample receives a combination of a red, a yellow and a blue optically encoded particle, and a second sample receives a combination of a red, a yellow and a green optically encoded particle. Here, the “particle identifier” for the yellow particles in sample 1 and sample 2 are “the same unique sequence”, while the red particles share the same particle identifier with other red particles, and so on with the green and blue particles, with the particle identifier for each color being different from each of the other colors (Remarks, p. 7). In contrast, Applicant argues that Bharadwaj teaches microcapsules, where each microcapsule has a different barcode, thus lacking the set identifier (here, the sequence that categorizes microparticles as, e.g., “red” or “yellow”) as required by instant claim 1 (Remarks, p. 8).
	The Examiner disagrees at least with Applicant’s construction of claim 1. While the “dispensing” clause requires “each primer comprising a particle identifier that identifies a type of optically encoded particle the primer is associated with”, neither the “dispensing” clause nor any other clause in claim 1 requires that all of the microparticles with the same primer type 
	Referring back to Applicant’s example, Bharadwaj teaches that different discrete microcapsules will have different barcode sequences (para. 32). So if, for example, the Bharadwaj method uses hexamers as barcode sequences, the ordinary artisan could prepare microparticles with a set of 10 hexamers, each with a sequence differing from the others, where, e.g., hexamers 1 through 5 correspond to the red microparticle, while hexamers 6 through 10 correspond to the yellow microparticle. Since the artisan knows the barcode hexamer sequence, they can use that barcode to map the sequence back to a microparticle with a particular color. All microparticles of the same microparticle type do not have to have the same barcode/ particle identifier to accurately identify the microparticle type; rather, all that is required is that the same barcode/ particle identifier is not used on two different types of microparticles (e.g., here, hexamer 1 could not be attached to both a red microparticle and a yellow microparticle). Since Bharadwaj teaches that each barcode is unique, each barcode can then be accurately mapped back to a particular type of microparticle. Therefore, it is not relevant whether Bharadwaj teaches that all of the, e.g., red particles have the same particle identifier, as such a requirement is neither explicitly recited in claim 1, nor implicitly required in the method of claim 1. Rather, claim 1 only requires that each particle identifier can be mapped to a corresponding microparticle type, but does not specify how to accomplish that particular mapping step.



Rejection of claims 7-9 under 35 USC § 103 over Handique in view of Bharadwaj, Li and Konieczka, and Rejection of claim 25 under 35 USC § 103 over Handique in view of Bharadwaj, Li and Padmanabhan
	Applicant argues that the rejection of dependent claims 7-9 and 25 should be withdrawn as the additional cited references do not cure the deficiencies of the Handique and Bharadwaj teachings as to claim 1 (Remarks, p. 8).
	As noted above, the Examiner disagrees with Applicant’s assessment of the construction of claim 1 and how the claim reads on the Handique and Bharadwaj teachings.
	This argument is not persuasive. The rejection is maintained.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 

Claims 1-7, 10-16 and 19-24 are rejected under 35 U.S.C. 103 as being unpatentable over Handique (US Patent App. Pub. No. 2014/0212881) in view of Bharadwaj (US Patent App. Pub. No. 2015/0292988) and Li (US Patent App. Pub. No. 2014/0080717).

Regarding independent claim 1, Handique teaches …
A method for multiplex screening of nucleic acid sequence variations comprising: loading a nucleic acid containing specimen comprising one or more nucleic acid sequence variations into one or more discrete volumes (para. 24: “the system 100 functions to isolate, capture and hold cells, preferably single cells, at known, addressable locations … defined locations determined by single-cell capture chambers”; para. 71: “can function to provide a sufficient quantity of nucleic acids … for further multiplex … PCR … for mutation analysis”);
dispensing one or more solutions across all discrete volumes, the solution comprising a set of reagent particles, each particle having one or more primers of a same primer type associated therewith (para. 24: “once cells are captured in defined locations determined by single-cell capture chambers, a fluidic network of the system 100 can be used to provide and deliver multiple reagents simultaneously or sequentially to enable a variety of … reactions”; 
detecting a combination of reagent particles delivered to each discrete volume and recording the combination of reagent particles observed in each discrete volume (para. 24: “the system 100 can also allow optical interrogation and detection of events on each of the captured cells at a single cell level”);
generating amplicons in each discrete volume using the one or more primers delivered to each discrete volume by the reagent particles, wherein the one or more primers amplify one or more target sequences comprising the nucleic sequence variation to be screened (para. 71: “can include performing … WGA at the set of pores containing the lysed cells … can function to provide a sufficient quantity of nucleic acids … for further multiplex [allele-specific] PCR”);

Handique does not teach that the reagent particles are optically-encoded particles.
However, Bharadwaj teaches this limitation (para. 50: “reagents to be incorporated into the microcapsule may include any of a variety of reagents … may include labeling groups (e.g., fluorescent dye molecules … nucleic acid replication reagents (e.g., primers …)”).

Handique does not teach …
and each primer comprising a barcode (i.e., particle identifier) that identifies a type of optically encoded particle the primer is associated with.
However, Bharadwaj teaches this limitation (para. 32: “microcapsule composition that includes nucleic acid barcode sequences bound to the microcapsule, where the barcodes 

Handique does not teach …
sequencing the generated amplicons from each discrete volume, wherein the amplicon sequence information includes the primer particle identifier.
However, Bharadwaj teaches amplifying the template nucleic acid using the barcode sequence as a template primer, thus “attaching” the barcode sequence to the amplified templates (para. 33). In addition, Li teaches sequencing the amplification product (para. 992).

Handique does not teach …
clustering the generated amplicon sequence data by sequence similarity of the one or more target sequences.
However, Li teaches this limitation (para. 1111: “a significant portion of the enriched beads that were loaded onto the chip were determined to include substantially monoclonal populations of amplified polynucleotides, as evidenced by the observation of detectable sequencing signals on the Ion Torrent Proton sequences … the sequencing signals were analyzed … to determine the sequence present within the amplicon of these beads”).

Handique does not teach …
and determining the discrete volume in which the cluster of amplicon sequences originated by matching the particle identifiers from the cluster of amplicon sequences to the 
	However, Bharadwaj teaches this limitation (para. 33: “the presence or attachment of the barcode sequence … on or to the amplified template molecule … then allows some level of attribution of sequence reads that include that barcode to the same portion of sample material, e.g., the same template molecule or the same sample components, that was originally allocated to that partition”).

	Prior to the effective filing date of the present invention, it would have been prima facie obvious to practice the multiplex nucleic acid screening method of Handique and modify it with the optically detectable barcode particle of Bharadwaj to arrive at the claimed invention. Handique teaches the need to maintain the addressability of the individual cell locations, and the use of reagent particles, and also teaches optically detecting and interrogating events at the single cell level. Bharadwaj also teaches the use of reagent particles, and teaches incorporating fluorescent labels into the particles. One of ordinary skill in the art would understand that the Bharadwaj optical labels could be substituted into the Handique screening method, with the expectation that such optical labels would provide a means for maintaining the addressability of the individual cell locations. In addition, one of ordinary skill in the art would have been further motivated to include the Li sequencing and analysis methods. Handique teaches the need for high throughput, low cost cell-specific testing assays with minimal sample preparation steps (para. 3). One of ordinary skill in the art would have been motivated use the Li sequencing and analysis methods to increase the efficiency of the Handique plus Bharadwaj nucleic acid 

	Regarding claim 2, which depends from claim 1, Handique additionally teaches …
further comprising: making optical assessments of the nucleic acid containing specimen in each discrete volume by capturing an image of each discrete volume (para. 81: “capturing and isolating target cells in addressable locations … cell analysis is preferably performed by an associated integrated platform 30, wherein … biomarker expression (e.g., as examined under fluorescence), and cell counting are preferably accomplished through global chip imaging and image analysis”); 
and correlating the amplicon sequence information to the observed optical assessment based at least in part on the determining step (para. 27: “the array 110 functions to capture a set of cells of interest in addressable, known locations … such that the cells can be individually identified, processed, and analyzed”; para. 81: “capturing and isolating target cells in addressable locations within the system and delivering reagents to the interior or surface of each captured cell while maintaining cell registration with its respective pore or location; para. 82: “running assays on the isolated cells functions to determine characteristics of the cells … analyses can be run on the cells individually”).

	Regarding claim 3, which depends from claim, Handique does not teach …
wherein all the generated amplicons are pooled from all discrete volumes.


	Handique does not teach …
and bulk sequenced using a next generation sequencing method.
However, Li teaches this limitation (para. 992: “methods for nucleic acid amplification and downstream processing can be performed using any next generation sequencing platform”).

Prior to the effective filing date of the present invention, it would have been prima facie obvious to practice the multiplex nucleic acid screening method of Handique plus Bharadwaj, as discussed above, and modify it to include the Li sequencing and analysis methods. Handique teaches the need for high throughput, low cost cell-specific testing assays with minimal sample preparation steps (para. 3). One of ordinary skill in the art would have been motivated use the Li sequencing and analysis methods to increase the efficiency of the Handique plus Bharadwaj nucleic acid screening method.


	Regarding claim 4, which depends from claim 1, Handique additionally teaches …
wherein the amplicons are generated using PCR, RT-PCR, whole genome amplification, loop-mediated isothermal amplification, linear amplification, rolling circle amplification or a combination thereof (para. 65: “the set of reagent particles is configured to facilitate whole genome amplification and allele specific [PCR] … or target specific PCR … can be configured to facilitate any other type of genetic amplification (e.g., for any other type of PCR, for multiple annealing and looping based amplification cycles, for loop-mediated amplification, for transcription-mediated amplification, for nucleic acid sequence based amplification)”).

	Regarding claim 5, which depends from claim 1, Handique additionally teaches …
wherein the nucleic acid containing specimen is one or more cells (para. 24: “the system 100 functions to isolate, capture and hold cells, preferably single cells, at known, addressable locations).


Regarding claim 6, which depends from claim 5, Handique additionally teaches …
wherein the one or more cells are derived from a tissue sample of a subject (para. 60: “the set of cells are preferably carried in a volume of a biological sample, … the set of cells are thus cells of interest (e.g., circulating tumor cells, stem cells, etc.) that are carried in the biological sample, but in some variations, can include cells or other particles that are spiked into the biological sample (e.g., for research applications)”).

Regarding claim 7, which depends from claim 1, Handique additionally teaches …
wherein the nucleic acid sequence variation to be screened is natural genetic sequence variability, gene expression variability, or a combination thereof (para. 24: “the system can be used to capture circulating tumor cells … and circulating stem cells”; para. 71: “provide a sufficient quantity of nucleic acids … for further multiplex [allele-specific] PCR … for mutation analysis”; para. 73: “detect [SNP] mutations”). 
	
Regarding claim 10, which depends from claim 1, Handique additionally teaches …
further comprising exposing the nucleic acid specimen in each discrete volume to a same agent or combination of agents (para. 66: “can thus include transmitting a reagent volume to the set of pores … the reagents can include an antibody cocktail … the antibody cocktail can include CD24 and CD44 antibodies”).

	Regarding claim 11, which depends from claim 10, Handique additionally teaches …
wherein the agent is a therapeutic agent (para. 66: “can thus include transmitting a reagent volume to the set of pores … the reagents can include an antibody cocktail … the antibody cocktail can include CD24 and CD44 antibodies”). While Handique does not explicitly teach therapeutic agents, one of ordinary skill in the art knows that antibodies can be used as therapeutic agents.

	Regarding claim 12, which depends from claim 1, Handique additionally teaches …


	Regarding claim 13, which depends from claim 1, Handique does not teach …
wherein each of the optically encoded particles comprise colloidal metal particles or hydrogel particles.
	However, Bharadwaj teaches this limitation (para. 47: “resulting in the formation of the gel, e.g., hydrogel, microcapsules, as … particles”; para. 48: “other … encapsulation compositions may also be employed … for example, formation of alginate droplets followed by exposure to divalent metal ions”).

Prior to the effective filing date of the present invention, it would have been prima facie obvious to practice the multiplex nucleic acid screening method of Handique and modify it with the optically detectable barcode particle of Bharadwaj to arrive at the claimed invention. Handique teaches the need to maintain the addressability of the individual cell locations, and the use of reagent particles, and also teaches optically detecting and interrogating events at the single cell level. Bharadwaj also teaches the use of reagent particles. One of ordinary skill in the art would understand that the Bharadwaj optical labels (and particles containing said labels) 

	Regarding claim 14, which depends from claim 1, Handique additionally teaches …
wherein each of the optically encoded particles is detected using light microscopy, fluorescence microscopy, or a combination thereof (para. 24: “the system 100 can also allow optical interrogation and detection of events on each of the captured cells at a single cell level”; para. 80: “post capture at the set of pores, the labeled cells can be imaged using fluorescence microscopy and/or any other suitable optical detection module”; para. 54: “cell identification can include … identification of the cells through image analysis (e.g., through visual processing with a processor, by using a light detector …)”).

	Regarding claim 15, which depends from claim 1, Handique does not teach …
wherein each of the optically encoded particles is approximately 50 nm to approximately 500 µm in size.
However, Bharadwaj suggests this limitation (para. 38: “microcapsules will have one or more cross-sectional dimensions that are … less than 1000 microns, less than 200 microns, less than 100 microns, … less than about 20 microns”). While Bharadwaj does not teach the particular 50 nm to 500 µm range in the instant claim, Bharadwaj does teach several ranges that overlap the claimed range. Where a claimed range overlaps a range disclosed by the prior art, a prima facie case of obviousness exists. MPEP 2144.05. In addition, no evidence of unexpected results has been presented in the specification for the claimed range.

	Regarding claim 16, which depends from claim 1, Handique does not teach …
wherein the set of optically encoded particles comprises 2 to 500 optically encoded particles, optionally 10 optically encoded particles.
However, Bharadwaj suggests this limitation (para. 32: “microcapsule composition that includes nucleic acid barcode sequences bound to the microcapsule, where the barcodes associated with a given microcapsule have substantially the same sequence of nucleotides, but where different discrete microcapsules will have different barcode sequences”; para. 55: “a device or system of the present disclosure may include multiple duplicate channel networks”; para. 78: “the overall device 400 provides one or more channel network modules 450 for generating partitioned microcapsule compositions”; para. 88: “a single microfluidic device may include multiple … modules … different channel network modules will be used in the generation of different partitioned microcapsules”). Bharadwaj does not teach the range of 2 to 500 particles recited in the instant claim. However, Bharadwaj does teach at least 2 particles (“different discrete microcapsules”), and also discusses the ability to multiplex with different partitioned microcapsules. Therefore, one of ordinary skill in the art would understand the disclosures in Bharadwaj as teaching a range of 2 to an unknown higher number of particles. In that case, Bharadwaj discloses an overlapping range to the 2 to 500 particle range of the instant claim. Where a claimed range overlaps a range disclosed by the prior art, a prima facie case of obviousness exists. MPEP 2144.05. In addition, no evidence of unexpected results has been presented in the specification for the claimed range.


Prior to the effective filing date of the present invention, it would have been prima facie obvious to practice the multiplex nucleic acid screening method of Handique and modify it with the optically detectable barcode particle of Bharadwaj to arrive at the claimed invention. Handique teaches the need to maintain the addressability of the individual cell locations, and the use of reagent particles. Bharadwaj also teaches the use of reagent particles, and the need to be able to attribute data to a portion of a multiplexed sample. One of ordinary skill in the art would understand that the different Bharadwaj optically detectable particles could be substituted into the Handique screening method, with the expectation that such optical detectable particles would provide a means for maintaining the addressability of the individual cell locations in a multiplexed sample.

	Regarding claim 19, which depends from claim 13, Handique does not teach …
wherein the hydrogel particle is labeled with one or more fluorophores.
	However, Bharadwaj teaches this limitation (para. 50: “reagents to be incorporated into the microcapsule may include labeling groups (e.g., fluorescent dye molecules …)”).

prima facie obvious to practice the multiplex nucleic acid screening method of Handique and modify it with the fluorescently labeled hydrogel particle of Bharadwaj to arrive at the claimed invention. Handique teaches the need to maintain the addressability of the individual cell locations, and the use of reagent particles. Bharadwaj also teaches the use of reagent particles, and specifically teaches incorporating fluorescent labels into hydrogel particles and that gel particles are particularly useful for transporting other molecules in microfluidic applications (para. 17). One of ordinary skill in the art would understand that the Bharadwaj fluorescently labeled hydrogel particles could be substituted into the Handique screening method, with the expectation that such hydrogel particles would provide a means for incorporating various reaction components into the screening method.

	Regarding claim 20, which depends from claim 1, Handique does not teach …
wherein each of the optically-encoded particles further comprises an adapter binding element which binds to an adapter sequence on the one or more primers.
However, Li teaches this limitation (para. 1066: “ ‘adaptor’ … typically refers to an added or extraneous sequence that is linked or attached to the target polynucleotide of interest … the adaptor can include a primer binding sequence that is substantially identical, or substantially complementary, to a sequence with a corresponding primer”).

Prior to the effective filing date of the present invention, it would have been prima facie obvious to practice the multiplex nucleic acid screening method of Handique plus Bharadwaj, as 

	Regarding claim 21, which depends from claim 1, Handique does not teach …
wherein the discrete volumes are wells of a multi-well plate.
	However, Li teaches this limitation (para. 903: “microwells or reaction chambers are typically hollows or wells having well-defined shapes and volumes which can be manufactured into a substrate”; para. 905: “a biological or chemical reaction can be carried out in a two-dimensional array of reaction chambers”; Fig. 15).

Prior to the effective filing date of the present invention, it would have been prima facie obvious to practice the multiplex nucleic acid screening method of Handique plus Bharadwaj, as discussed above, and modify it to include the Li microwell array. Handique teaches the need for high throughput, low cost cell-specific testing assays with minimal sample preparation steps (para. 3). While Handique teaches the use of a microfluidics device, one of ordinary skill in the art knows that multiplex reactions, such as that taught by Handique, can alternately be performed in arrays of individual reaction vessels. As such, the ordinary artisan would know that the Handique microfluidics device is able to be substituted with the Li microwell array.

	Regarding claim 22, which depends from claim 1, Handique additionally teaches …
wherein the discrete volumes are defined on a microfluidic chip (para. 27: “the array 100 functions to capture a set of cells of interest in addressable, known locations … the array 110 is defined within a substrate 120, by forming microfluidic elements with the substrate 120”).

Regarding claim 23, which depends from claim 22, Handique additionally teaches …
wherein the microfluidic chip defines between 1 and 1 million discrete volumes (para. 30: “an array 110 can include 100, 1000, 10,000, 1,000,000, or any suitable number of pores”). While, Handique does not teach the specific range of 1 to 1,000,000, Handique does teach several points within that range. When a claim recites a range, the range is anticipated of one point in the range is in the prior art. MPEP 2131.03.

	Regarding claim 24, which depend from claim 22, Handique additionally teaches …
wherein the discrete volumes are defined in rows in the microfluidic chip (para. 28: “the array 110 is preferably substantially linear with a substantially constant width”; Fig 1A);
and wherein each discrete volume in each row is connected to a common inlet fluid channel and a common outlet flow channel (para 28: “the array 100 preferably includes a linear inlet channel 140, a linear outlet channel 150”; Fig. 1A shows a common inlet channel 140 and common outlet channel 150”).

prima facie obvious over Handique in view of Bharadwaj and Li.

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Handique (US Patent App. Pub. No. 2014/0212881) in view of Bharadwaj (US Patent App. Pub. No. 2015/0292988) and Li (US Patent App. Pub. No. 2014/0080717), as applied to claim 1 above, and further in view of Konieczka (WO 2015/017866 A1).

Regarding claim 7, which depends from claim 1, Handique does not teach …
wherein the nucleic acid sequence variation to be screened is engineered genetic perturbations.
However, Konieczka teaches this limitation (para. 20: “methods for engineering a cell for a desired phenotype … genes with altered expression … can be identified”; para. 20: “targeting at least one gene with a gene editing system”).

	Regarding claim 8, which depends claim 7, Handique does not teach …
wherein the engineered genetic perturbation is a gene knock-out, or one or more nucleotide insertions, deletions, or substitutions.
However, Konieczka teaches this limitation (para. 30: “knocking out … exonucleases”; para. 46: “genetic deletion or mutation event”; para. 48: “base substitutions”; para. 71: “a region of homologous DNA, with one or more insertions, deletions or mutations”).


wherein the engineered genetic perturbation is generated using CRISPR/Cas9, RNAi, TALEN, or Zn finger enzymes.
However, Konieczka teaches this limitation (para. 27: “genomic engineering platforms that may be used … include CRISPR/Cas9, ZFNs … and TALENs”; para. 46: “inhibitory nucleic acids are … provided exogenously … to allow recombineering to take place … RNAi-related sequences”).

Prior to the effective filing date of the present invention, it would have been prima facie obvious to practice the multiplex nucleic acid screening method of Handique plus Bharadwaj and Li, as discussed above, and modify it to use the genetically engineered cells of Koniecza. Handique teaches the need for high throughput, low cost cell-specific testing assays for use in testing and diagnostic applications (para. 3). Koniecza teaches the need to screen the “genetic space” of an organism to identify changes in recombinant genes to provide improved phenotypes. One of ordinary skill in the art would have been motivated to screen the Koniecza genetically engineered cells in the Handique plus Bharadwaj plus Li nucleic acid screening method in order to identify cells with such improved phenotypes in an efficient and high-throughput manner. In addition, while the Bharadwaj method is directed to samples from a variety of fields (paras. 2, 5), the ordinary artisan would have a reasonable expectation of success because the method of Handique is not limited to cells isolated from biological samples.

prima facie obvious over Handique in view of Bharadwaj, Li and Koniecza.


Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Handique (US Patent App. Pub. No. 2014/0212881) in view of Bharadwaj (US Patent App. Pub. No. 2015/0292988) and Li (US Patent App. Pub. No. 2014/0080717), as applied to claims 1, 22 and 24 above, and further in view of Padmanabhan (US Patent App. Pub. No. 2005/0255600).

Regarding claim 25, which depends from claim 24, Handique additionally teaches …
wherein each discrete volume has an inlet valve at the interface with the inlet fluid channel and an outlet valve at the interface of the outlet channel (para. 34: “the inlet channel 140 preferably includes a first and/or second end … wherein the valves can operate between an open and closed state, in order to facilitate guidance of sample, reagent”; para. 36: “the outlet channel 150 preferably includes a first and/or second valve disposed within the first and/or second end … wherein the valves can operate between an open and a closed state, in order to facilitate guidance of sample waste, excess reagent, and/or excess sieving matrix flow”).

	Handique does not teach …
	wherein the valves can be independently opened and closed.


Prior to the effective filing date of the present invention, it would have been prima facie obvious to modify the microfluidic device of Handique to include valves that can be independently opened and closed. Handique teaches a microfluidic device that can isolate, capture and hold cells in known locations, as well as a fluidics network including valves, that can be used to provide a variety of different reagents to enable multiple different reactions. While Handique is silent as to whether the valves can be independently opened and closed, one of ordinary skill in the art would understand that this would have to be the case for some of these reactions to be performed. In addition, Padmanabhan specifically teaches a microfluidics device with valves that are individually actuated. One of ordinary skill in the art would have been motivated to use the Handique device with such valves, in order to customize the device for the particular assay being performed. The ordinary artisan would have a reasonable expectation of success because Handique teaches the need to isolate various reaction components in different parts of the device, and including valves that are independently operable would enhance that function.
In view of the foregoing, claim 25 is prima facie obvious over Handique in view of Bharadwaj, Li and Padmanabhan.

Conclusion
Claims 1-16 and 19-25 are pending, and are rejected. No claims are allowed.
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLYN GREENE whose telephone number is (571)272-3240.  The examiner can normally be reached on M-Th 7:30-5:30 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.L.G./Examiner, Art Unit 1637                                                                                                                                                                                                        
/ANGELA M. BERTAGNA/Primary Examiner, Art Unit 1637